UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-23985 NVIDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-3177549 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2701 San Tomas Expressway Santa Clara, California95050 (408) 486-2000 (Address, including zip code, and telephone number, including area code,of principal executive offices) N/A (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer o Non-accelerated filer o(Do not check if a smallerreporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock, $0.001 par value, outstanding as of December 3, 2010, was581 million. NVIDIA CORPORATION FORM 10-Q FOR THE QUARTER ENDED OCTOBER 31, 2010 TABLE OF CONTENTS Page PART I : FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) a) Condensed Consolidated Statements of Operations for the three and nine months ended October 31, 2010 and October 25, 2009 3 b) Condensed Consolidated Balance Sheets as of October 31, 2010 and January 31, 2010 4 c) Condensed Consolidated Statements of Cash Flows for the nine months ended October 31, 2010 and October25, 2009 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II : OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 6. Exhibits 59 Signature 60 2 PARTI. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share data) Three Months Ended Nine Months Ended October 31, October 25, October 31, October 25, Revenue $ Cost of revenue Gross profit Operating expenses Research and development Sales, general and administrative Total operating expenses Income (loss) from operations ) Interest income Other income (expense), net ) Income (loss) before income tax benefit ) Income tax expense (benefit) ) Net income (loss) $ ) Basic net income (loss) per share $ ) Shares used in basic per share computation Diluted net income (loss) per share $ ) Shares used in diluted per share computation See accompanying Notes to Condensed Consolidated Financial Statements 3 NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) October 31, January 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net Inventories Prepaid expenses and other Deferred income taxes Total current assets Property and equipment, net Goodwill Intangible assets, net Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Total current liabilities Other long-term liabilities Capital lease obligations, long term Commitments and contingencies - see Note 12 Stockholders’ equity: Preferred stock — — Common stock Additional paid-in capital Treasury stock, at cost ) ) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended October 31, October 25, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Stock-based compensation expense related to stock option purchase - Depreciation and amortization Stock based compensation expense Other Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets Deposits and other assets ) Accounts payable ) Accrued liabilities and other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Purchases of property and equipment and intangible assets ) ) Other ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments related to stock option purchase - ) Proceeds from issuance of common stock under employee stock plans Payments under capital lease obligations ) ) Net cash provided by financing activities Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for income taxes, net $ $ Cash paid for interest on capitallease obligations $ $ Other non-cash activities: Assets acquired by assuming related liabilities $ $ Change in unrealized gains from marketable securities $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Securities and Exchange Commission, or SEC, Regulation S-X. In the opinion of management, all adjustments, consisting only of normal recurring adjustments except as otherwise noted, considered necessary for a fair statement of results of operations and financial position have been included. The results for the interim periods presented are not necessarily indicative of the results expected for any future period. The following information should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended January31, 2010. Fiscal Year We operate on a 52 or 53-week year, ending on the last Sunday in January. Fiscal year 2011 is a 52-week year, compared to fiscal year 2010, which was a 53-week year. The third quarter of fiscal years 2011 and 2010 are both 13-week quarters. Reclassifications Certain prior fiscal year balances have been reclassified to conform to the current fiscal year presentation. Principles of Consolidation Our condensed consolidated financial statements include the accounts of NVIDIA Corporation and its wholly owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America, or U.S. GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an on-going basis, we evaluate our estimates, including those related to revenue recognition, cash equivalents and marketable securities, accounts receivable, inventories, income taxes, goodwill, stock-based compensation, warranty liabilities, litigation, investigation and settlement costs and other contingencies. These estimates are based on historical facts and various other assumptions that we believe are reasonable. Revenue Recognition Product Revenue We recognize revenue from product sales when persuasive evidence of an arrangement exists, the product has been delivered, the price is fixed or determinable, and collection is reasonably assured. For most sales, we use a binding purchase order and in certain cases we use a contractual agreement as evidence of an arrangement. We consider delivery to occur upon shipment provided title and risk of loss have passed to the customer based on the shipping terms. At the point of sale, we assess whether the arrangement fee is fixed or determinable and whether collection is reasonably assured. If we determine that collection of a fee is not reasonably assured, we defer the fee and recognize revenue at the time collection becomes reasonably assured, which is generally upon receipt of payment. Our policy on sales to certain distributors, with rights of return,is to defer recognition of revenue and related cost of revenue until the distributors resell the product. Our customer programs primarily involve rebates, which are designed to serve as sales incentives to resellers of our products in various target markets. We accrue for 100% of the potential rebates and do not apply a breakage factor. We recognize a liability for these rebates at the later of the date at which we record the related revenue or the date at which we offer the rebate. Rebates typically expire six months from the date of the original sale, unless we reasonably believe that the customer intends to claim the rebate. Unclaimed rebates are reversed to revenue. 6 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Our customer programs also include marketing development funds, or MDFs. We account for MDFs as either a reduction of revenue or an operating expense. MDFs represent monies paid to retailers, system builders, original equipment manufacturers, or OEMs, distributors and add-in card partners that are earmarked for market segment development and expansion and typically are designed to support our partners’ activities while also promoting NVIDIA products. Depending on market conditions, we may take actions to increase amounts offered under customer programs, possibly resulting in an incremental reduction of revenue at the time such programs are offered. We also record a reduction to revenue by establishing a sales return allowance for estimated product returns at the time revenue is recognized, based primarily on historical return rates. However, if product returns for a particular fiscal period exceed historical return rates we may determine that additional sales return allowances are required to properly reflect our estimated exposure for product returns. License and Development Revenue For license arrangements that require significant customization of our intellectual property components, we generally recognize this license revenue over the period that services are performed. For all license and service arrangements, we determine progress to completion based on actual direct labor hours incurred to date as a percentage of the estimated total direct labor hours required to complete the project. We periodically evaluate the actual status of each project to ensure that the estimates to complete each contract remain accurate. A provision for estimated losses on contracts is made in the period in which the loss becomes probable and can be reasonably estimated. Costs incurred in advance of revenue recognized are recorded as deferred costs on uncompleted contracts. If the amount billed exceeds the amount of revenue recognized, the excess amount is recorded as deferred revenue. Revenue recognized in any period is dependent on our progress toward completion of projects in progress. Significant management judgment and discretion are used to estimate total direct labor hours. Any changes in or deviations from these estimates could have a material effect on the amount of revenue we recognize in any period. Inventories Inventory cost is computed on an adjusted standard basis, which approximates actual cost on an average or first-in, first-out basis. Inventory costs consist primarily of the cost of semiconductors purchased from subcontractors, including wafer fabrication, assembly, testing and packaging, manufacturing support costs, including labor and overhead associated with such purchases, final test yield fallout, inventory provisions and shipping costs. We write down our inventory to the lower of cost or estimated market value. Obsolete or unmarketable inventory is completely written off based upon assumptions about future demand, future product purchase commitments, estimated manufacturing yield levels and market conditions. We also write off inventory in excess of forecasted future demand. If actual market conditions are less favorable than those projected by management, or if our future product purchase commitments to our suppliers exceed our forecasted future demand for such products, additional future inventory write-downs may be required that could adversely affect our operating results. Inventory reserves once established are not reversed until the related inventory has been sold or scrapped. So if actual market conditions are more favorable in the fiscal periods subsequent to that in which we record larger than normal inventory reserves, we may have higher gross margins when products are sold.Sales of such items improved gross profit margin by approximately 3% for the third quarter of fiscal year 2011 and were largely offset by additional inventory write off attributed to the current quarter. Adoption of New Accounting Pronouncements Variable Interest Entities During the first quarter of fiscal year 2011, we adopted new accounting guidance which amends the evaluation criteria to identify the primary beneficiary of a variable interest entity, or VIE, and requires ongoing reassessment of whether an enterprise is the primary beneficiary of the VIE. The new guidance changes the consolidation rules for VIEs, including the consolidation of common structures, such as joint ventures, equity method investments and collaboration arrangements. The guidance is applicable to all new and existing VIEs.The adoption of this new accounting guidance did not have a material impact on our consolidated financial position, results of operations or financial condition. 7 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Improving Disclosures About Fair Value Measurements During the first quarter of fiscal year 2011, we adopted new accounting guidance which requires additional disclosures about items transferring into and out of levels 1 and 2 in the fair value hierarchy; adding separate disclosures about purchases, sales, issuances, and settlements relative to level 3 measurements; and clarifying, among other things, the existing fair value disclosures about the level of disaggregation. This new guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the requirement to provide level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which is effective for fiscal years beginning after December 15, 2010. The adoption of this new accounting guidance impacts only disclosure requirements and did not have an impact on our consolidated financial position, results of operations or financial condition. Revenue Recognition In September 2009, the Financial Accounting Standards Board, or FASB, issued new accounting guidance related to the revenue recognition of multiple element arrangements. The new guidance states that if vendor specific objective evidence or third party evidence for deliverables in an arrangement cannot be determined, companies will be required to develop a best estimate of the selling price to separate deliverables and allocate arrangement consideration using the relative selling price method. In addition, the FASB also issued new accounting guidance related to certain revenue arrangements that include software elements. Previously, companies that sold tangible products with “more than incidental” software were required to apply software revenue recognition guidance. This guidance often delayed revenue recognition for the delivery of the tangible product. Under the new guidance, tangible products that have software components that are “essential to the functionality” of the tangible product will be excluded from the software revenue recognition guidance. The new guidance will include factors to help companies determine what is “essential to the functionality.” Software-enabled products will now be subject to other revenue guidance and will follow the guidance for multiple deliverable arrangements issued by the FASB in September 2009 as described above. We elected to early adopt this accounting guidance at the beginning of the first quarter of fiscal year 2011 on a prospective basis. We did not have a significant change in units of accounting, allocation methodology, or timing of revenue recognition.As a result, the adoption of these accounting standards did not have a material impact on our consolidated financial position, results of operations or financial condition. Recently Issued Accounting Pronouncements During the nine months ended October 31, 2010, there was no recent issuance of accounting pronouncements as compared to those described in the Annual Report on Form 10-K for the fiscal year ended January 31, 2010, that are of significance, or have potential material significance to us. Note 2 – Stock Option Purchase During the three months ended April 26, 2009, we completed a cash tender offer for certain employee stock options. The tender offer applied to outstanding stock options held by employees with an exercise price equal to or greater than $17.50 per share. None of the non-employee members of our Board of Directors or our officers who file reports under Section16(a) of the Securities Exchange Act of 1934, as amended, or the Securities Exchange Act, were eligible to participate in the tender offer.All eligible options with exercise prices equal to or greater than $17.50 per share but less than $28.00 per share were eligible to receive a cash payment of $3.00 per option in exchange for the cancellation of the eligible option. All eligible options with exercise prices equal to or greater than $28.00 per share were eligible to receive a cash payment of $2.00 per option in exchange for the cancellation of the eligible option. 8 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Our consolidated statement of operations for the first quarter of fiscal year 2010 includes stock-based compensation charges related to the stock option purchase (in thousands): Cost of revenue $ Research and development Sales, general and administrative Total $ A total of 28.5 million options were tendered under the offer for an aggregate cash purchase price of $78.1 million, which was paid in exchange for the cancellation of the eligible options.As a result of the tender offer, we incurred a charge of $140.2 million consisting of $124.1 million related to the remaining unamortized stock based compensation expense associated with the unvested portion of the options tendered in the offer, $11.6 million related to stock-based compensation expense resulting from amounts paid in excess of the fair value of the underlying options, plus $4.5 million related to associated payroll taxes, professional fees and other costs. Note 3 - Stock-Based Compensation We measure stock-based compensation expense at the grant date of the related equity awards, based on the fair value of the awards, and recognize the expense using the straight-line attribution method over the requisite employee service period adjusted for estimated forfeitures. We estimate the fair value of employee stock options on the date of grant using a binomial model and we use the closing trading price of our common stock on the date of grant as the fair value of awards of restricted stock units, or RSUs. We calculate the fair value of our employee stock purchase plan using the Black-Scholes model. In addition to the stock-based compensation expense related to our cash tender offer to purchase certain employee stock options as described in Note 2 – Stock Option Purchase, our consolidated statementsof operations include stock-based compensation expense,net of amounts capitalized as inventory, as follows: ThreeMonthsEnded Nine Months Ended October 31, October25, October 31, October25, Cost of revenue $ Research and development $ Sales, general and administrative $ During the three and nine months ended October 31, 2010, we granted approximately 3.0 million and 5.7 million stock options, respectively, with an estimated total grant-date fair value of $13.7 million and $33.5 million, respectively, and a per option weighted average grant-date fair value of $4.60 and $5.90, respectively.During the three and nine months ended October 31, 2010, we granted approximately 3.9 million and 6.8 million RSUs, respectively, with an estimated total grant-date fair value of $40.8 million and $91.9 million, respectively, and a per RSU weighted average grant-date fair value of $10.53 and $13.50, respectively. During the three and nine months ended October 25, 2009, we granted approximately 2.2 million and 7.6 million stock options, respectively, with an estimated total grant-date fair value of $14.9 million and $43.7 million, respectively, and a per option weighted average grant-date fair value of $6.59 and $5.75, respectively.During the three and nine months ended October 25, 2009, we granted approximately 2.7 million and 7.5 million RSUs, with an estimated total grant-date fair value of $41.9 million and $90.7 million, respectively, and a per RSU weighted average grant-date fair value of $15.76 and $12.16 respectively. Of the estimated total grant-date fair value, we estimated that the stock-based compensation expense related to the equity awards that are not expected to vest was $9.9 million and $22.9 million, respectively, for the three and nine months ended October 31, 2010. As of October 31, 2010, and October 25, 2009, the aggregate amount of unearned stock-based compensation expense related to our equity awards was $164.7 million and $142.9 million, respectively, adjusted for estimated forfeitures.As of October 31, 2010 and October 25, 2009, we expect to recognize the unearned stock-based compensation expense related to stock options over an estimated weighted average amortization period of 1.8 years and 2.0 years, respectively.As of each of October 31, 2010 and October 25, 2009, we expect to recognize the unearned stock-based compensation expense related to RSUs over an estimated weighted average amortization period of 2.6 years. 9 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Valuation Assumptions We utilize a binomial model for calculating the estimated fair value of new stock-based compensation awards granted under our stock option plans. We have determined that the use of implied volatility is reflective of market conditions and, therefore, is a reasonable indicator of our expected volatility. We also segregate options into groups of employees with relatively homogeneous exercise behavior in order to calculate the best estimate of fair value using the binomial valuation model.As such, the expected term assumption used in calculating the estimated fair value of our stock-based compensation awards using the binomial model is based on detailed historical data about employees' exercise behavior, vesting schedules, and death and disability probabilities.Our management believes the resulting binomial calculation provides a reasonable estimate of the fair value of our employee stock options. For our employee stock purchase plan we continue to use the Black-Scholes model. We estimate forfeitures at the time of grant and revise the estimates of forfeiture, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Forfeitures are estimated based on historical experience. The fair value of stock options granted under our stock option plans and shares issued under our employee stock purchase plan have been estimated at the date of grant with the following assumptions: Three Months Ended Nine Months Ended October 31, October25, October 31, October25, Stock Options (Using a binomial model) Expected life (in years) 4.0-5.5 3.9-5.7 3.1-6.7 3.6-5.8 Risk free interest rate 1.9-2.7 % 2.5-2.8 % 1.9-3.0 % 1.8-2.8 % Volatility 46-47 % 48-49 % 43-53 % 48-72 % Dividend yield - Three Months Ended Nine Months Ended October 31, October25, October 31, October25, Employee Stock Purchase Plan (Using a Black-Scholes model) Expected life (in years) 0.5-2.0 0.5-2.0 0.5-2.0 0.5-2.0 Risk free interest rate 0.2-0.5 % 0.2-0.9 % 0.2-0.8 % 0.2-1.0 % Volatility 47 % 53 % 45-47 % 53-73 % Dividend yield - Equity Award Activity The following summarizes the stock option and RSU activities under our equity incentive plans: Options Outstanding Weighted Average Exercise Price Stock Options (In thousands) (Per Share) Balances, January 31, 2010 $ Granted $ Exercised ) $ Cancelled ) $ Balances, October 31, 2010 $ 10 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) RSUs Weighted Average Grant-date fair value Restricted Stock Units (In thousands) (Per Share) Balances, January 31, 2010 $ Granted $ Vested ) $ Cancelled ) $ Balances, October 31, 2010 $ The following summarizes the stock options and RSUs, or equity awards, available for grant under our equity incentive plans (in thousands): Balances, January 31, 2010 Stock options: Granted ) Cancelled Restricted Stock Units: Granted ) Cancelled Balances, October 31, 2010 Note 4 – Net Loss Per Share The following is a reconciliation of the numerators and denominators of the basic and diluted net loss per share computations for the periods presented: Three Months Ended Nine Months Ended October 31, October25, October 31, October 25, (In thousands, except per share data) Numerator: Net Income (loss) $ ) Denominator: Denominator for basic net income (loss) per share, weighted average shares Effect of dilutive securities: Equity awards outstanding - Denominator for diluted net income (loss) per share, weighted average shares Net Income (loss) per share: Basic net income (loss) per share $ ) Diluted net income (loss) per share $ ) Diluted net income (loss) per share for the three and nine months ended October 31, 2010 does not include the effect of anti-dilutive common equivalent shares from 40.3 million and 27.9 million outstanding stock options and RSUs, respectively.Diluted net income per share for the three months ended October 25, 2009 does not include the effect of anti-dilutive common equivalent shares from 20.3 million stock options and RSUs.All of our outstanding stock options and RSUs were anti-dilutive during the nine months ended October 25, 2009 and were excluded from the computation of diluted earnings per share due to the net loss for the nine months ended October 25, 2009. 11 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 5 – Income Taxes We recognized income tax expense (benefit) of $18.7 million and $3.8 million for the three and nine months ended October 31, 2010, respectively, and $2.6 million and $(22.7) million for the three and nine months ended October 25, 2009, respectively.Income tax expense (benefit) as a percentage of income (loss) before taxes, or our effective tax rate, was 18.1% and 4.4% for the three and nine months ended October 31, 2010, respectively, and 2.4% and 10.2% for the three and nine months ended October 25, 2009, respectively. Our effective tax rate on income before tax for the first nine months of fiscal year 2011 of 4.4% was lower than the United States federal statutory rate of 35% primarily due to income earned in jurisdictions where the tax rate is lower than the United States federal statutory tax rate and favorable discrete events that occurred in the first nine months of fiscal year 2011 primarily attributable to the expiration of statutes of limitations in certain non-U.S. jurisdictions for which we had not previously recognized related tax benefits. The U.S. federal research tax credit expired on December 31, 2009.We will recognize the tax benefit of the U.S. federal research tax credit if and when reenacted into law. The expected tax benefit derived from our loss before tax for the first nine months of fiscal year 2010 at the United States federal statutory rate of 35% differs from our actual effective tax rate of 10.2% primarily due to permanent tax differences related to stock-based compensation and losses recognized in tax jurisdictions where no tax benefit has been recognized, partially offset by the U.S. tax benefit of the federal research tax credit.Our actual effective tax rate was also impacted by discrete events in the first nine months of fiscal year 2010, primarily related to our stock option purchase completed in March 2009 and the favorable impact from the expiration of statutes of limitations in certain non-U.S. jurisdictions. For the nine months ended October 31, 2010, there have been no material changes to our tax years that remain subject to examination by major tax jurisdictions.Additionally, there have been no material changes to our unrecognized tax benefits and any related interest or penalties from our fiscal year ended January 31, 2010, other than the recognition of tax benefits related to the expiration of statutes of limitations in certain non-U.S. jurisdictions in the nine months ended October 31, 2010. While we believe that we have adequately provided for all uncertain tax positions, amounts asserted by tax authorities could be greater or less than our accrued position. Accordingly, our provisions on federal, state and foreign tax related matters to be recorded in the future may change as revised estimates are made or the underlying matters are settled or otherwise resolved with the respective tax authorities. As of October 31, 2010, we do not believe that our estimates, as otherwise provided for, on such tax positions will significantly increase or decrease within the next twelve months. Note 6 - Marketable Securities All of our cash equivalents and marketable securities are classified as “available-for-sale” securities.These securities are reported at fair value with the related unrealized gains and losses included in accumulated other comprehensive income, a component of stockholders’ equity, net of tax. We performed an impairment review of our investment portfolio as of October 31, 2010.Based on our quarterly impairment review and having considered the guidance in the relevant accounting literature, wedid not record any other than temporary impairment charges during the first nine months of fiscal year 2011.We concluded that our investments were appropriately valued and that no additional other than temporary impairment charges werenecessary on our portfolio of available for sale investments as of October 31, 2010. The following is a summary of cash equivalents and marketable securities at October 31, 2010 and January 31, 2010: 12 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) October 31, 2010 Amortized Cost Unrealized Gain Unrealized Loss Estimated Fair Value (In thousands) Debt securities of United Statesgovernment agencies $ $ $ (4 ) $ Corporate debt securities ) Mortgage backed securities issued by United States government-sponsored enterprises - Money market funds - - Debt securities issued by United States Treasury (8 ) Total $ $ $ ) $ Classified as: Cash equivalents $ Marketable securities Total $ January31, 2010 Amortized Cost Unrealized Gain Unrealized Loss Estimated Fair Value (In thousands) Debt securities of United Statesgovernment agencies $ $ $ ) $ Corporate debt securities ) Mortgage backed securities issued by United States government-sponsored enterprises ) Money market funds - - Debt securities issued by United States Treasury - Asset-backed securities 17 - - 17 Total $ $ $ ) $ Classified as: Cash equivalents $ Marketable securities Total $ The amortized cost and estimated fair value of cash equivalents and marketable securities which are primarily debt instruments, are classified as available-for-sale at October 31, 2010 and January31, 2010 and are shown below by contractual maturity. October 31, 2010 January31, 2010 Amortized Cost Estimated Fair Value Amortized Cost Estimated Fair Value (In thousands) Less than one year $ Due in 1 - 5 years Mortgage-backed securities issued by government-sponsored enterprises not due at a single maturity date Total $ Net realized gains for the three and nine months ended October 31, 2010, were $0.3 million and $1.3 million, respectively. Net realized gains for the three and nine months ended October 25, 2009, were $0.5 million and $1.5 million, respectively. 13 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) As of October 31, 2010, we held a money market investment in the Reserve International Liquidity Fund, Ltd., or the International Reserve Fund, which was valued at $13.0 million, after a$5.6 million other than temporary impairment charge that we recorded during fiscal year 2009. The International Reserve Fund was reclassified out of cash and cash equivalents in our Condensed Consolidated Balance Sheet due to the halting of redemption requests in September 2008 by the International Reserve Fund. The $13.0 million value of our holdings in the International Reserve Fund as of October 31, 2010 reflects an initial investment of $130.0 million, reduced by $111.4 million that we received from the International Reserve Fund during fiscal year 2010 and the $5.6 million other than temporary impairment charge we recorded against the value of this investment during fiscal year 2009 as a result of credit loss. The $111.4 million we received was our portion of a payout of approximately 85.6% of the total assets of the International Reserve Fund. All of the underlying securities held by the International Reserve Fund had matured by October 2009. We expect to ultimately receive the proceeds from our remaining investment in the International Reserve Fund, excluding some or all of the $5.6 million impairment charges. However, redemptions from the International Reserve Fund are currently subject to pending litigation, which could cause further delay in receipt of our funds. Note 7 – Fair Value of Cash Equivalents and Marketable Securities We measure our cash equivalents and marketable securities at fair value. The fair values of our financial assets and liabilities are determined using quoted market prices of identical assets or quoted market prices of similar assetsfrom active markets.Our Level 1 assets consist of our money market fund deposits.We classify securities within Level 1 assets when the fair value is obtained from real time quotes for transactions in active exchange markets involving identical assets.Our available-for- sale securities are classified as having Level 2 inputs.Our Level 2 assets are valued utilizing a market approach where the market prices of similar assets are provided by a variety of independent industry standard data providers to our investment custodian.There were no significant transfers between Levels 1 and 2 assets for the nine months ended October 31,2010.Level 3 assets are based on unobservable inputs to the valuation methodology and include our own data about assumptions market participants would use in pricing the asset or liability based on the best information available under the circumstances. Financial assets and liabilities measured at fair value are summarized below: Fair value measurement at reporting date using QuotedPrices in Active Markets for Identical Assets Significant Other Observable Inputs High Level of Judgment October 31, 2010 (Level 1) (Level 2) (Level 3) (In thousands) Debt securities issued by US Government agencies (1) $ $
